               Case 4:19-cv-04794-JST Document 50 Filed 08/13/20 Page 1 of 3




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave.
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff

 6
 7
 8
 9                                      UNITED STATES DISTRICT COURT

10                                  NORTHERN DISTRICT OF CALIFORNIA
                                              OAKLAND DIVISION
11
12
     ALLISON JAVITCH,                                         Case No.: 4:19-cv-04794-JST
13                         Plaintiff,
                                                              STIPULATION OF DISMISSAL
14   v.
15   SILVERLINE HOME REMODELING, INC, et.
     al.
16
                         Defendants.
17
18          Now Comes Plaintiff ALLISON JAVITCH and Defendant EQUISOLAR, INC., a California

19   Corporation, by and through their respective attorneys, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii),

20   hereby stipulate to the voluntary dismissal with prejudice of all claims, with each side bearing its own
21   costs and attorney’s fees.
22
23
     Dated: August 13, 2020                               Respectfully submitted,
24
25                                                        By: /s/ Mark L. Javitch_______
                                                          Mark L. Javitch (CA SBN 323729)
26                                                        Javitch Law Office
27                                                        480 S. Ellsworth Ave.
                                                          1
28                                                                                             4:19-cv-04794-JST
     Case 4:19-cv-04794-JST Document 50 Filed 08/13/20 Page 2 of 3




 1                                    San Mateo, CA 94401
                                      Telephone: 650-781-8000
 2                                    Facsimile: 650-648-0705
                                      mark@javitchlawoffice.com
 3
 4                                    Attorney for Plaintiff

 5                                    LEPERA + ASSOCIATES, PC

 6                                    By: /s/ Patrick A. Hormillosa____
                                      Patrick Hormillosa
 7
 8                                    ATTORNEYS FOR DEFENDANT
                                      EQUISOLAR, INC
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                      2
28                                                                        4:19-cv-04794-JST
               Case 4:19-cv-04794-JST Document 50 Filed 08/13/20 Page 3 of 3




 1
                                         Local Rule 5-1(i)(3) Attestation
 2
 3          Although this stipulation representing more than one electronic signature is being filed under the
 4   ECF/CM login belonging solely to Mark L. Javitch, attorney for Plaintiff, Local Rule 5-1(i)(3) permits
 5   the filer to attest that concurrence in the filing of the document has been obtained from each of the other

 6   signatories, which shall serve in lieu of their signatures on the document.

 7
            Therefore, in accordance with LR 5-1(i)(3), I hereby attest that I have received permission from
 8
     each signatory shown in this document to use their e-signature for the purposes of filing this document.
 9
10          DATED: August 13, 2020
11
12          By: /s/ Mark L. Javitch

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                          3
28                                                                                              4:19-cv-04794-JST
